Exhibit 23.2 THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com CONSENT I HEREBY CONSENT to the inclusion of my name in connection with the Form S-1 Registration Statement filed with the Securities and Exchange Commission as attorney for the registrant, Panama Dreaming Inc. I FURTHER CONSENT to the summarization of my opinion, as set forth in Exhibit 5.1 to the Form S-1 Registration Statement, in the prospectus. DATED this 6 th day of January, 2012. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: /s/ CONRAD C. LYSIAK Conrad C. Lysiak
